Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 1 of 12 PageID #: 318




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 PRINCETON VALLO                                   CIVIL ACTION NO. 18-1341 SEC P

 VERSUS                                            JUDGE ELIZABETH E. FOOTE

 STEVE PRATOR, ET AL.                              MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM RULING

         The Plaintiff, Princeton Vallo (“Vallo”), sued the Defendants under 42 U.S.C. § 1983

  for alleged civil rights violations that occurred while Vallo was imprisoned at Caddo

  Correctional Center (“CCC”).    Before the Court are three matters:       Vallo’s appeal of

  Magistrate Judge Hornsby’s order denying appointment of counsel and denying a

  temporary restraining order [Record Document 47], Vallo’s appeal from Magistrate Judge

  Hornsby’s order denying a motion for recusal [Record Document 57], and Magistrate

  Judge Hornsby’s Report and Recommendation (“R&R”) in which he recommends granting

  the Defendants’ motion for summary judgment and dismissing all of the Plaintiff’s claims

  in this case [Record Document 60]. For the following reasons, the Magistrate Judge’s

  order denying the appointment of counsel and denying a temporary restraining order is

  AFFIRMED. The Magistrate Judge’s order denying the motion for recusal is AFFIRMED.

  The Court ADOPTS IN PART and DECLINES TO ADOPT IN PART the Magistrate

  Judge’s R&R. The portion of the R&R that recommends the dismissal of the excessive

  force and deliberate indifference claims stemming from (1) the first use of force on October

  16, 2017, (2) the use of force on January 19, 2018, and (3) the use of force on February

  4, 2018, is adopted and those claims are dismissed. The Court, however, does not dismiss

                                               1
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 2 of 12 PageID #: 319




  the excessive force claim arising from the second alleged use of force on October 16,

  2017, and that claim shall remain. These matters will be discussed in turn.

  1.     Appeal of the Denial of Counsel and Denial of a Temporary Restraining Order

         Vallo previously filed a motion with the Magistrate Judge requesting that a

  temporary restraining order (“TRO”) be issued against Bayou Dorcheat Correctional

  Center, where he was then housed. Record Document 45. At that time, Vallo’s concern

  was that he was being denied the opportunity to visit the law library to conduct legal

  research on his excessive force and medical care claims against CCC. He also alleged that

  Bayou Dorcheat denied him postage, paper, and envelopes. The Magistrate Judge denied

  the TRO, holding that Bayou Dorcheat was not a legal entity capable of being sued, that

  it was not a party to this litigation but was merely where Vallo was being housed at that

  time, and that Vallo had failed to demonstrate he was entitled to such extraordinary relief.1

  Record Document 46.

         Vallo’s motion also requested that counsel be appointed to represent him. Record

  Document 45. The Magistrate Judge noted that Vallo’s excessive force and medical care

  claims were similar to those routinely presented and litigated by self-represented




  1 Magistrate Judge Hornsby had previously denied Vallo’s earlier, identical request for a
  TRO for the same alleged issues, that is, lack of access to the law library, envelopes,
  postage, and pens. See Record Document 32. The ruling explained that an injunction is
  not a stand-alone claim, but rather must be a remedy for an existing claim, and that
  Vallo’s request for a TRO did not relate to any of his claims against CCC for excessive
  force and deliberate indifference to his medical needs. Vallo was advised to pursue
  administrative remedies, and then if necessary, file a new civil action regarding denial of
  access to the courts.
                                               2
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 3 of 12 PageID #: 320




  prisoners, and thus, did not present extraordinary circumstances warranting appointment

  of counsel. Record Document 46.

        Vallo has appealed the denial of the Magistrate Judge’s order.            Upon due

  consideration, the Magistrate Judge’s ruling is AFFIRMED. Vallo’s appeal contains no

  factual or legal grounds to grant either a TRO or warrant the appointment of counsel. In

  short, he simply disagrees with the ruling, but has not presented anything to persuade the

  Court that the ruling is incorrect. Furthermore, the request for a TRO appears to be moot,

  as Vallo has been released from imprisonment.

  2.    Appeal of the Denial of Motion for Recusal

        Vallo previously filed a motion for Magistrate Judge Hornsby to recuse himself.

  Record Document 53. That motion was denied. Record Document 55. Thereafter, Vallo

  filed a motion with this Court requesting that the undersigned recuse Judge Hornsby.

  Record Document 57, p. 1. The motion is construed as an appeal of Judge Horsnby’s

  denial of the motion to recuse himself.

        In general, Vallo takes umbrage with the Magistrate Judge’s denial of certain

  motions he has filed. He theorizes that Sheriff Prator and Magistrate Judge Hornsby have

  conspired to deny him justice, a theme often repeated throughout his filings. There is no

  evidence to document this theory, other than Vallo’s unsupported inference that a ruling

  in the Defendants’ favor must stem from a conspiratorial and nefarious relationship

  between the Defendants, the Magistrate Judge, and the defense attorney.

        The Court agrees with Magistrate Judge Hornsby’s denial of the motion for recusal.

  28 U.S.C. § 455(a) states that a judge “shall disqualify himself in any proceeding in which


                                              3
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 4 of 12 PageID #: 321




  his impartiality might reasonably be questioned” or where “he has a personal bias or

  prejudice concerning a party.” 28 U.S.C. § 455(a), (b). “While the subsections are similar,

  § 455(a) regards the general appearance of impartiality, whereas § 455(b)(1) concerns

  specific cases of conflict of interest and requires a showing of actual personal bias.” Matter

  of Burch, 818 F. App’x 367, 368 (5th Cir. 2020). “A motion for recusal is committed to the

  discretion of the . . . judge, and the denial of such a motion will only be reversed upon

  the showing of an abuse of such discretion.” United States v. Bremers, 195 F.3d 221, 226

  (5th Cir. 1999). A judge abuses his discretion in denying recusal “where a reasonable

  man, cognizant of the relevant circumstances surrounding [the] judge's failure to recuse,

  would harbor legitimate doubt about that judge's impartiality.” Andrade v. Chojnacki, 338

  F.3d 448, 454 (5th Cir. 2003) (internal quotation marks omitted).

         Here, Vallo has not shown that the Magistrate Judge’s impartiality can reasonably

  be questioned, nor has he demonstrated that the Magistrate Judge has an actual personal

  bias against Vallo. That the Magistrate Judge has denied a request for appointment of

  counsel and denied Vallo’s motion for a temporary restraining order fails to establish either

  bias or impartiality. Thus, the Magistrate Judge’s ruling denying the motion for recusal is

  AFFIRMED.

  3.     The Report and Recommendation

         The Defendants filed a motion for summary judgment seeking dismissal of all of

  Vallo’s excessive force and medical care claims. After extensions of time granted by the

  Magistrate Judge, Vallo opposed the motion but did so without the benefit of certain

  materials that the Magistrate Judge had ordered to be resent to Vallo.           See Record


                                                4
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 5 of 12 PageID #: 322




  Document 60, pp. 9-10. Vallo was granted additional time to supplement his opposition

  after reviewing those materials, but he failed to file anything else. Magistrate Judge

  Hornsby issued his R&R recommending dismissal of Vallo’s claims against the Defendants.

  Shortly after the expiration of the time period to object, Vallo filed several pleadings within

  the span of one week: (1) an untimely response to the Defendants’ reply to the motion

  for summary judgment [Record Document 61], (2) an objection to the R&R [Record

  Document 63], (3) an untimely opposition to the motion for summary judgment [Record

  Document 65], and (4) a “rebuttal” of the R&R [Record Document 67]. These four

  documents are largely duplicative of each other. Even though two of the documents

  purportedly respond to the motion for summary judgment and are thus untimely, the

  Court has reviewed them and finds that they do not raise new arguments or legal theories.

  The Defendants have had the opportunity to respond to Vallo’s objections to the R&R, but

  have declined to file a response.

         At issue in the R&R are use of force incidents that occurred on three separate dates

  during Vallo’s imprisonment at CCC: October 16, 2017, January 19, 2018, and February 4,

  2018. The R&R found that the Defendants’ motion for summary judgment rebutted the

  allegations in Vallo’s complaint and thus shifted the burden to Vallo to demonstrate the

  existence of genuine disputes of material fact. Because of Plaintiff’s failure to oppose the

  Defendants’ motion with competent summary judgment evidence, the R&R concluded that

  Vallo’s allegations were not supported by admissible evidence.           Upon review of the

  materials in the record, the Magistrate Judge determined that the Defendants did not use




                                                5
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 6 of 12 PageID #: 323




  excessive force in dealing with Vallo nor did they act with deliberate indifference to his

  medical needs. As such, he recommended dismissal of all of Vallo’s claims.

         Through his most recent filings, Vallo has attempted to remedy the absence of

  admissible evidence in his favor. He has submitted his own declaration, signed under

  penalty of perjury. Record Document 63-1, pp. 1-2. In addition, he provided a picture of

  his injuries from the October 16, 2017 use of force incident, as well as nurse notes from

  his infirmary visit that day and a use of force form completed by CCC personnel. Record

  Document 63-2, pp. 1-2, 4. He also provided nurse notes and a use of force form relating

  to the use of force event on January 19, 2018. Id. at pp. 5-6. And, finally, Vallo submitted

  a page of nurse notes which purportedly documents the absence of medical care on

  February 4, 2018. Id. at p. 3. This now constitutes the evidence before the Court for its

  consideration in resolving Vallo’s objection to the R&R. 2 The Court will consider each of

  the incidents separately.

         a.     October 16, 2017

         With respect to the events on October 16, 2017, the Magistrate Judge found that

  the Defendants did, in fact, use force, but that under the elements set forth in Hudson v.

  McMillian, 503 U.S. 1 (1992), such force was not excessive given the circumstances. The

  recording from CCC cameras contains no audio, however, it:

         [S]hows five officers approach the cell and encounter a large object blocking
         the window of the cell. An officer opened the door, and the ERT entered,
         with the first officer using large red pads to clear the way. The officers

  2 In addition to disputing the use of force events, Vallo’s declaration also challenges the
  appropriateness of his Level 2 security designation and generally alleges that he is not a
  violent inmate. CCC’s classification of inmates is not an issue before the Court at this
  time and thus the Court will not address this matter.
                                               6
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 7 of 12 PageID #: 324




        immediately began to grapple with Plaintiff inside the cell. What happened
        inside the cell is not clearly visible, but officers soon wrestled Plaintiff outside
        the cell. One of the officers, presumably Morris, picked up a baton from the
        floor and tossed it to a nearby officer who was not involved in the extraction.
        The officers threw several punches, with one officer throwing more than a
        dozen, before Plaintiff’s hands could be forced behind his back and handcuffs
        applied. The punches stopped immediately after the handcuffs were
        secured. Two officers then each used an arm to hold Plaintiff down on the
        ground for about two minutes, during which time Plaintiff once attempted to
        get up. Plaintiff was led away out of camera range.

  Record Document 60, p. 8. The Court has reviewed the surveillance footage from the

  incident that occurred around 12:51 that day and agrees with Magistrate Judge Hornsby’s

  observations of what was captured on the recording.

        Analyzing this incident in light of Vallo’s allegations, the R&R concludes that:

                The summary judgment record before the court shows that there was
        a significant use of force, but it was in response to repeated failures to obey
        orders and be handcuffed. The officers did hit Plaintiff several times after
        they were required to enter his cell, but they ceased doing so immediately
        once Plaintiff complied and placed his hands behind his back. The medical
        records indicate that, despite the force used, Plaintiff was not seriously
        injured. The x-rays in particular do not support Plaintiff’s allegations that he
        suffered broken ribs or other fractures. The Hudson factors do not support
        a finding of excessive force under these circumstances. There was a need
        for the application of force, a reasonable amount of force was applied given
        Plaintiff’s background and the threat he posed to the safety of the officers,
        and efforts to temper the severity of the response by using a chemical agent
        were thwarted by Plaintiff blocking his tray hatch. An assessment of these
        factors indicates that the force was applied in a good-faith effort to maintain
        or restore discipline, and not maliciously or sadistically to cause harm.

                The medical records and other evidence indicate that Plaintiff was
        afforded prompt and reasonable medical attention after the cell extraction.
        He was given anti-inflammatory medication, and x-rays were taken to ensure
        that there were no fractures. These facts do not suggest deliberate
        indifference to a serious medical need. Plaintiff may have disagreed with the
        particular treatment he was afforded, but such disagreements do not state
        a constitutional claim for indifference to medical needs.




                                                 7
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 8 of 12 PageID #: 325




  Record Document 60, pp. 11-12. The Court agrees with both the analysis and conclusions

  set forth above, as to both the allegations of excessive force and deliberate indifference

  to Vallo’s medical care. Thus, the R&R is adopted in those respects.

        The issue, however, is that Vallo has alleged fairly consistently that there were two

  uses of force on October 16, not just one. He contends the first, discussed above, began

  at approximately 12:45. He was then taken to the infirmary, and when he left his infirmary

  evaluation, he was taken to a cell in men’s mental health and again beaten by guards.

  The Defendants address only the first use of force that day, and do not deny or even

  address the second alleged event. The R&R addresses only the first use of force that day,

  and as discussed above, found that it was not excessive. Thus, neither the Defendants’

  filings nor the R&R addresses Vallo’s allegation of a second use of force incident.

        As explained below, viewing the evidence in the light most favorable to Vallo and

  drawing all reasonable inferences in his favor, the Court finds that genuine disputes of

  material fact exist. Vallo has submitted the nurse notes from October 16, 2017, 3 which

  he asserts document two separate infirmary visits twenty minutes apart—the first at 1:10

  and the second at 1:30. 4 The 1:10 notes, evidently authored by Nurse Cook, appear to

  relate to the event captured on surveillance; those notes reflect that Vallo displayed red



  3 These nurse notes were also submitted in connection with the Defendants’ motion for
  summary judgment.
  4 Because the nurse notes are handwritten and often use shorthand and abbreviations,

  and because there has been no explanation from the defense, the Court understands
  there could be an alternative explanation for this evidence that differs from Vallo’s
  theory. However, the defense has remained silent on this allegation and has failed to
  submit any competing evidence to explain the contents of the nurse notes. The Court
  cannot make factual determinations or credibility decisions at the summary judgment
  stage, and thus finds that Vallo has established a genuine issue of material fact.
                                               8
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 9 of 12 PageID #: 326




  marks and edema to the left side of his face. Record Document 42-3, p. 1. He complained

  of pain to the left side of his face and the left side of his ribs. Id. The next entry on the

  nurse notes is possibly from the same day at 1:30, twenty minutes after the first set of

  notes. That entry states that Vallo was “brought down to medical” and notes that he was

  “refusing to comply” with the emergency response team. The words “face,” “lips,” and

  “lacerations” are visible in the notes. 5 The notes do not contain a signature, but Vallo’s

  declaration states that Nurse Leone authored them, and the Court observes that the

  handwriting does appear to be different than the 1:10 notes written by Nurse Cook. Aside

  from the nurse notes, Vallo’s sworn statement represents that pictures were taken after

  the second event but that the Defendants have intentionally failed to produce this

  evidence.

           The Court finds that Vallo has established a genuine issue of material fact that has

  not been rebutted by the Defendants. That is, he has submitted his sworn declaration

  attesting that a second event occurred. He has pointed to medical notes that plausibly

  document a second infirmary visit shortly after the first. The Defendants have remained

  silent in the face of this evidence. Therefore, summary judgment as to this claim is denied.

           To be clear for purposes of the record, the Court agrees with the R&R that the

  allegations relating to the first use of force claim on October 16, 2017 should be dismissed.

  The Court, however, finds that there is an allegation of a second incident on that same

  date, and therefore summary judgment is denied as to the excessive force claim relating

  to that alleged second incident. Vallo has not established a genuine issue of fact relating



  5   Vallo submits that the notes confirm facial and lip lacerations.
                                                  9
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 10 of 12 PageID #: 327




  to the medical care he received after the second alleged beating, and thus, any claim for

  deliberate indifference to his medical needs arising from the second alleged incident on

  October 16, 2017, is dismissed.

         b.     January 19, 2018

         Vallo alleged excessive force was used against him on January 19, 2018. The R&R

  found that the force used on this occasion, including the use of a tazer on Vallo’s arm,

  was not excessive under the circumstances. The Court agrees with the R&R’s treatment

  of this claim.   To rebut the Defendants’ evidence, the sworn declaration Vallo has

  submitted states that “Draper claims he tazed me once when in Exhibit 5 nurse

  documented I was also tazed in the neck too, proving Draper lied in his sworn affidavit . .

  . .” Record Document 63-1, p. 2. The nurse notes, however, do not state any such thing.

  Rather, they state, “Scratch noted to [right] upper arm, [left] side of neck. Tazed in [right]

  upper arm. No other injury noted.” Record Document 63-2, p. 5. Vallo cannot create a

  genuine dispute of material fact by incorrectly claiming that evidence says something it

  plainly does not say. Accordingly, summary judgment is appropriate for this claim, and

  the R&R is adopted in this respect. 6

         c.     February 4, 2018

         Vallo complained about the use of excessive force stemming from a February 4,

  2018 visiting room incident. After reviewing the video surveillance, the Magistrate Judge

  concluded that the officers did not use excessive force. Vallo’s sworn declaration does not




  6 Vallo made no specific claim of deliberate indifference to his medical needs regarding
  the January 19, 2018 incident.
                                               10
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 11 of 12 PageID #: 328




  dispute the facts surrounding the force used to gain his compliance, which is critical. Thus,

  he has not created an issue of material fact as it relates to the use of force, and summary

  judgment is therefore appropriate on his excessive force claim.

         Vallo, rather, focuses his declaration on the medical care he received that day, or

  the lack thereof. He points out that the affidavit submitted Reginald Morris (“Morris”),

  one of CCC’s Emergency Response Team members, states that after the February 4

  incident, Vallo was “taken to medical and cleared.” Record Document 42-4, p. 3. In

  contrast, Vallo shows that the nurse notes from around that period of time (covering

  January 29 through February 16) do not reflect an infirmary visit on February 4. Thus, he

  argues that this absence of evidence proves “all the lies in their sworn affidavits,

  discrediting their word, showing genuine disputes.” Record Document 63-1, p. 2. That is

  the entirety of Vallo’s competing evidence for this incident.

         The Court agrees with Vallo that the nurse note he provided from that time period

  does not document any February 4 visit. However, the mere absence of a nurse note

  does not discredit Morris’s affidavit, especially when Vallo himself concedes that he was

  taken to the infirmary that day. Indeed, Vallo has stated elsewhere in his pleadings that

  on February 4, 2018, the nurse “evidently didn’t write nothing down in the medical chart,

  all she gave me was a bandaid, ‘disregarding my serious medical needs.’”             Record

  Document 65, p. 6. 7 This admission defeats his allegation that Morris has lied.       Vallo

  cannot both deny an infirmary visit ever occurred yet also complain about the




  7The bandaid is visible in the pictures taken after the incident. Record Document 42-4,
  p. 7. No other physical injuries are visible.
                                               11
Case 5:18-cv-01341-EEF-MLH Document 71 Filed 09/29/20 Page 12 of 12 PageID #: 329




  thoroughness of that visit. Furthermore, his sworn declaration does not address any

  injuries received from the incident or how the medical attention he received was

  constitutionally deficient. That is, he has not demonstrated deliberate indifference to a

  serious medical need.      While Vallo may not agree with the medical treatment CCC

  provided, that disagreement does not rise to the constitutional level of indifference to his

  medical needs. Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). Accordingly,

  summary judgment is appropriate for the February 4, 2018 incident, and the R&R is

  adopted in that respect.

  4.     Conclusion

         The Magistrate Judge’s order denying the appointment of counsel and denying a

  temporary restraining order is AFFIRMED. The Magistrate Judge’s order denying recusal

  is AFFIRMED. The Court ADOPTS IN PART and DECLINES TO ADOPT IN PART the

  Magistrate Judge’s R&R . The portion of the R&R that recommends the dismissal of the

  excessive force and medical care claims stemming from (1) the first use of force on

  October 16, 2017, (2) the use of force on January 19, 2018, and (3) the use of force on

  February 4, 2018, is adopted and those claims are dismissed. The Court does not dismiss

  the excessive force claim arising from a second alleged use of force event on October 16,

  2017; that claim is the only matter left to be litigated in this case.

          THUS DONE AND SIGNED this 29th day of September, 2020.




                                            ELIZABETH E. FOOTE
                                            UNITED STATES DISTRICT JUDGE



                                                12
